Exhibit 10.1
   
AMENDMENT
TO
LICENSE AGREEMENT


This AMENDMENT TO LICENSE AGREEMENT (this "Amendment") is made and entered into
as of January 30, 2011 (“Amendment Effective Date”) by and between The Trustees
of Columbia University in the City of New York ("Columbia") and SentiSearch,
Inc., as the successor-in-interest to Sentigen Corp. (“Company”).
 
 
W I T N E S S E T H:
 

--------------------------------------------------------------------------------



WHEREAS, Company and Columbia are parties to that certain License Agreement
dated April 10, 2000, as amended on October 17, 2006 (collectively the
“Agreement”).  Each capitalized term used herein, and not otherwise defined
herein, shall have the meaning set forth in the Agreement;
 
WHEREAS, Company has represented to Columbia that it has executed a Project
Research and Product Development Agreement with Bayer CropScience AG (“Bayer”),
effective September 15, 2010 (“Bayer Agreement”), attached hereto as Exhibit A;
 
WHEREAS, Company and the Columbia wish to amend the Agreement in certain
respects;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, the parties hereto hereby agree as follows:
 
1.
Termination of License to Licensed Patents.  The license to Patents granted by
Columbia to the Company is hereby terminated as of the Amendment Effective
Date.  The Parties further agree that all Licensed Patents shall be returned to
Columbia as the exclusive owner thereof, effective upon the Amendment Effective
Date.  Accordingly, Section 1(c), Section 2(a)(i), Exhibit A and all references
to Licensed Patents in the Agreement are hereby deleted in their entirety.

 
2.
Section 1(d) of the Agreement shall be deleted in its entirety and replaced by
the following:

 
“(d)           Licensed Product/Services” shall mean any product or service that
involves the use of or incorporation, in whole or in part, of Licensed Technical
Information.”
 

--------------------------------------------------------------------------------


 
3.
Section 1(e) of the Agreement is deleted in its entirety and replaced with the
following:

 
“(e)           “Licensed Technical Information” shall mean know how, information
and materials (including certain cells, proteins, etc.) including, without
limitation, that which is set forth and listed in Exhibit B, attached hereto and
incorporated herein and all information and materials originally derived and
described in Columbia Invention Report No. 907, now U.S. Application Serial
Number 11/ 825,626 and all foreign equivalents, which includes a method of
identifying a compound capable of specifically binding to an insect odorant
receptor and a method of identifying a compound capable of activating the
activity of an insect odorant receptor.  The Parties agree that know how and
materials derived from Dr. Richard Axel’s laboratory at Columbia using
Drosophila sequences and used in the discovery or development of any know how
including but not limited to Anopholes species will be treated as Licensed
Technical Information under this Agreement.”
 
4.
Section 3(a) of the Agreement is deleted in its entirety and replaced with the
following:

 
“(a)           In consideration of the license granted under Section 2(a)(ii)
and the Company’s right to grant sublicenses under Section 2(b) of this
Agreement, the Company shall pay to Columbia a royalty (the “Columbia Royalty”)
of 0.15% of Net Sales of Licensed Products/Services by Company, Affiliates and
Sublicensees in accordance with Section 4 hereof, provided, however, that to the
extent Net Sales by the Company or its Affiliates is comprised of a royalty (the
“Company Royalty”) that is based on a percentage of Net Sales by Sublicensees,
the Company shall pay the Columbia Royalty only with respect to the Net Sales by
the Sublicensees and shall make such payment promptly upon receipt by the
Company from the particular Sublicensee of the Company Royalty that is based on
such Net Sales by such Sublicensee.  Anything contained in this Agreement to the
contrary notwithstanding, all payments of the  Columbia Royalty that are based
on Net Sales of Bayer as Sublicensee pursuant to the Bayer Agreement shall be
calculated based on Net Sales as defined in the Bayer Agreement, as such
definition may be amended from time to time. ”
 
5.
Section 3(c) of the Agreement shall be deleted in its entirety.

 
6.
Section 4(b) is amended by changing the addresses for reports and payments to
Columbia to:

 
The Trustees of Columbia University in the City of New York
Columbia Technology Ventures – Finance
P.O. Box 1394
New York, NY 10008-1394



--------------------------------------------------------------------------------


 
7.
Section 6(a) of the Agreement is deleted in its entirety and replaced with the
following:

 
“(a)           The Company shall use commercially reasonable efforts to
research, develop and market Licensed Products/Services for commercial sale and
distribution throughout the Territory.”
 
8.
Sections 6(b), 6(c) and 6(d) of the Agreement are deleted in their entirety.

 
9.
Section 7(a) of the Agreement shall be deleted in its entirety and replaced with
the following:

 
“Company will reimburse Columbia for the actual fees, costs, and expenses
incurred in preparing, filing, prosecuting and maintaining the Licensed Patents
by Columbia as of April 30, 2010 (“Past Patent Expenses”).  Columbia, using
reasonable efforts, estimates that Past Patent Expenses total
$358,899.29.  Company shall reimburse Columbia in full for Past Patent Expenses
upon notification by Bayer of its decision to enter into Phase 3 of a
Collaboration Compound, as defined in the Bayer Agreement, and receipt by
Company of $750,000 in accordance with Section 5.2(b) of the Bayer Agreement.”
 
10.
Sections 7(b), 7(c), 7(d), 8 and 14 of the Agreement shall be deleted in their
entirety.

 
11.
Section 18(b) of the Agreement shall be deleted in its entirety and replaced
with the following:

 
“Unless terminated earlier under any provisions of this Agreement, the term of
the license granted hereunder shall extend, on a country by country basis and
Licensed Product/Service by Licensed Product/Service basis until  ten (10) years
from the first sale of such Licensed Product/Service.  Thereafter the Company
shall receive a fully paid up license with respect to such Licensed
Product/Service.”
 
12.
Sections 18(c)(i) and 18(d) of the Agreement are deleted in their entirety.

 
13.
Section 19 is amended by changing the addresses for notices to Columbia and the
Company to:

 

 
“if to Columbia, to: 
Executive Director

Columbia Technology Ventures
Mail Code 9606
80 Claremont Avenue, #4F
New York, NY 10027-5712
 

--------------------------------------------------------------------------------


 

 
copy to:
General Counsel
412 Low Memorial Library
535 West 116th Street, MC 4308
New York, NY 10027

 

 
if to the Company, to:
Joseph K. Pagano, Chief Executive Officer
SentiSearch, Inc.
1217 South Flagler Drive, 3rd Floor
West Palm Beach, FL 33401-6706”

  

 
copy to:
Robert J. Mittman, Esq.
Blank Rome LLP
405 Lexington Avenue
New York, NY 10174

  
14.
Except as expressly set forth in this Amendment, the Agreement shall remain in
full force and effect.  If there is any inconsistency or conflict between this
Amendment and the Agreement, the provisions of this Amendment shall govern and
control.  This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Amendment shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Sponsored
Research Agreement to be executed as of the date first above written.
 



 
THE TRUSTEES OF COLUMBIA
 
UNIVERSITY IN THE CITY OF NEW YORK
     
By /s/ Orin Herskowitz 2/7/11                        
 
Name:
 
Title:
 
TTS# 38837
         
SENTISEARCH, INC.
     
By /s/ Joseph Pagano                                       
 
Name:
 
Title: Chairman of the Board

 
 

--------------------------------------------------------------------------------

